DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action
Receipt of Remarks filed on 01/31/2022 is acknowledged. Claims 1-13 are pending in this application.  Claims 14-17 are cancelled. 

Response to Election/Restrictions
Applicant’s election with traverse of the invention of Group III (Claims 8-17), directed to a method of isolating and purifying bioactive compounds from an extract obtained from seaweed, for examination on the merits in the reply filed 01/31/2022, is acknowledged by the Examiner.
Applicant also provided election of algal species, plant growth, and election of whether bioactive molecule does or does not comprise laminarin or sulfated polysaccharide. 
Applicant traverses the requirements for restriction and election, submitting that Groups II and III should be rejoined as they both include the technical feature of bioactive molecules from algal species and that there will not be any extra burden on the examiner relating to the search for Groups II and III.
The argument that the Office has failed to establish an undue search burden is unpersuasive. Note, at p. 4 of the previous Office Action, that unity of invention was broken because the technical feature of bioactive molecules from algal species is not a special technical 
Lastly, Applicant fails to advance any reasons, aside from Counsel's own opinion, to support their allegation that examination of all of the species together would not impose an undue burden. In the absence of such reasons, the Examiner defers to the reasoning already provided in the Office Action dated 12/07/2021 to support the propriety of the required restriction and species elections and maintains that the requirement for restriction and election is proper. Therefore, for the reasons above and those made of record at p. 2-5 of the previous Office Action dated 12/07/2021, the requirement remains proper and is hereby made FINAL.
Claims 1-7 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Applicant elected Ascophyllum nodosum, promoting seed germination, and that the bioactive molecule does not comprise laminarin or sulfated saccharides for Species I, II, and III, respectively. However, Applicant elected Group III, which includes Claim 13 that requires the “retentate comprising active molecules selected from sulfated polysaccharides and laminarin”, 
Accordingly, Claims 8-13 correspond to the elected subject matter and are herein acted on the merits.
Priority
This Application, 16954601, filed 06/17/2020 is a national stage entry of PCT/EP2018/
085254, with an International Filing Date of 12/17/2018, and claims foreign priority to 1762345, filed 12/18/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2020, 09/09/2021, and 01/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.
Claim Objections
	Claim 8 is objected to because of the following informalities: The recitation of “sulfate polysaccharides” is missing a “d” and should be corrected to “sulfated polysaccharides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8-13 recite a method of isolating and purifying a bioactive compound from an extract from algae. 
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 
Claims 8-13 are drawn to a genus “bioactive compound from an extract” and “plant biostimulant”.  Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus, nor a representative number of species for bioactive compound from an extract” and “plant biostimulant”. Furthermore, there was no showing of core structures of such “bioactive compound from an extract” and “plant biostimulant” that would be efficacious in plant growth.  It is unclear if the bioactive compound or groups of compounds are the same compounds that are stimulating the plant, i.e. plant biostimulant. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, Ascophyllum that would contribute to plant growth; the specification does not describe the physical and chemical properties “bioactive compound from an extract” and “plant biostimulant” obtained by the extraction process either from the filtrate or retentate. Additionally, University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (Fed.Cir. 2004), states that the description must convey what the compound is, not just what it does.  Therefore, Applicant must specifically detail what the composition comprises, not just what properties it has. 
The instant disclosure recites that “fraction F3 contained molecules with molecular weights smaller than 1kDa to about 0.18kDa, Fraction F4 contained molecules with molecular weights smaller than about 0.2kDa such as Mannitol… and Fractions F5 and F6 contained salts and molecules very low molecular weights such as glycine…. the different fractions confirmed the presence of sulfated polysaccharides… F2 contains laminarin (from about 3 to about 4kDa)…F4 contains mannitol (182.2 Da)…The last two fractions F5 and F6 contained very low molecular weight molecules and salts” [0040], which does not clarify the structure, definition, or scope of “bioactive compound from an extract” and “plant biostimulant” instantly claimed. Glycine, laminarin and mannitol are example species, but these are not sufficient representative .  
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 is rejected for the recitation of “circulating”, “rinsing the retentate”, and “optionally isolating the retentate” and ”optionally…wherein the retentate comprise…sulfate polysaccharides and laminarin”. It is unclear what “circulating” means because it is not a term in the art, and the disclosure does not provide any definition for “circulating”.  In order to move prosecution forward, the Examiner will interpret “circulating the extract…through an ultrafiltration membrane” to simply mean that ultrafiltration was employed. “Rinsing the retentate” is indefinite because the claim does not recite the solvent required for rinsing, and it is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction. Thus, the metes and bounds of the claim is unclear. The recitation ““optionally isolating the retentate” is vague because it is unknown how one “isolate” a retentate.  Clarification is required. 
Additionally, Claim 8 is rejected for indefiniteness because it states that the isolation of bioactive compounds selected from polysaccharides and laminarin is optional. Firstly, if this is an optional step, then it is unclear what the bioactive compounds from step d) is/are.  
Claims 9 and 10 recite “improvement”, “increasing”, and “prolonging”, but without any reference for comparison. When these relative terms are used without any reference for comparison, they render the claim indefinite. The term “improvement”, “increasing”, and “prolonging” are not defined by the claim, the specification does not provide a standard for 
Claim 13, which depends from Claim 8, recites “active molecules” but it is unclear if the “active molecules” are the same as the “bioactive compounds” recited in Claim 8. There is insufficient antecedent basis for this limitation in the claim, rendering the claim is indefinite.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Applicant Claims
Applicant claims a method of isolating and purifying a bioactive compound from an extract obtained from algae, comprising a) an ultrafiltration step using a membrane with a molecular weight cutoff of 1 kDa b) collecting the filtrate as first filtrate fraction, and a retentate; c) rinsing the retentate to obtain one or more additional filtrate fractions, and d) isolating a plant biostimulant comprising polar bioactive compound with MW ~ 0.15-1 kDa from the filtrate Ascophyllum nodosum (elected).
Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yvin et al. (WO 1994/000993 A1), hereinafter Yvin, as evidenced by Lee et al. (Encyclopedia of Physical Science and Technology, 2003).
Yvin relates the invention of laminarin as a seed germination and plant growth accelerator (Abstract).  Yvin teaches that laminarin is from brown algae, made up of 20-60 D-glucopyranoside units and can be obtained from the brown algae by extraction process which includes grinding, precipitation, ultrafiltration, and dialysis (p. 3). Yvin expressly teaches extracting laminarin from 300 g of seaweed Ascophyllum nodosum.  The seaweed is ground and added with 2% aqueous CaCl2, and extraction is carried out. The first extract is obtained via filtration, and a second extraction is performed as in the first, i.e. subjecting the ground material to a second extraction with filtration.  The extracts are combined and subjected to diafiltration using a cassette with a membrane having a molecular weight cut off of 1000 Daltons (p. 5, Example 2). As evidenced by Lee, diafiltration is a variation of ultrafiltration, in which fresh solvent is added to the feed solution to replenish the volume ultrafiltered, and in the process washes small molecules such as salts away from the retained macromolecules (Lee, p. 318, Ultrafiltration section). The retentate 
Yvin teaches the ability of laminarin to influence seed germination (Example 3). 
Thus, Yvin anticipates all the steps in Claim 8, and all the features of Claims 9-12. To the extent that these are not anticipated, they are rendered obvious.
Regarding Claim 13, Because Yvin teaches the method of isolating and purifying laminarin, which the instant specification notes for its capability in alleviating abiotic stress, such as salt excess, in crops [0040], Yvin therefore anticipates the feature of the claim that “active molecules selected from the group consisting of sulfated polysaccharides and laminarin…alleviate abiotic stress in crops” as it is an inherent property. Because the prior art method is the identical to the method claimed, wherein the retentate obtained comprises laminarin, then the art must necessarily have the characteristics as claimed in Claim 13. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to the instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yvin as applied to Claim 1 above in the 102 rejection over Yvin and in view of Wu et al. (Plant Science, 2016), hereinafter Wu.
Applicant Claims
Applicant claims the method of isolating and purifying a bioactive compound from an extract obtained from algae above, wherein the retentate comprises active molecules selected from the group consisting of sulfated polysaccharides and laminarin, and wherein the active molecules alleviate abiotic stress in crops.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Yvin have been set forth supra.  
Ascertainment of the difference between the prior art and the claims
To the extent that Yvin does not expressly teach wherein the active molecules alleviate abiotic stress in crops, Wu cures the deficiency.
Wu teaches that application of laminarin enhanced tolerance of Arabidopsis to salt and heat stress by stabilizing chloroplast under such adverse environment (Abstract; Fig. 2). Wu expressly teaches plant growth with laminarin treatment with seedlings subjected to high temperature and increased salt stress (Sections 2.1 and 3.2; Fig. 2.). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yvin and Wu and obtain laminarin using he method of Yvin for application to seedlings undergoing abiotic stress. This is a situation where elements of references are combined in a predictable manner so that the elements retain their 

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616